Title: To John Adams from William Sullivan, 10 June 1825
From: Sullivan, William
To: Adams, John


				
					Sir,
					Boston June 10. 1825.
				
				I have the honor to enclose a card for the celebration on the seventeenth; An occasion on which your presence would add, beyond that of any other man’s, to its interest and importance.—I pray leave to take this opportunity to express my deep and lasting regret, that in the sketches of professional life, it should have been my misfortune to have omitted yourself, so distinguished an honor to the Bar, as among the surviving Barristers.—I have no consolation in this positive affliction, but this, that I endeavoured to express the long cherished admiration of your professional exertions in the celebrated trial of the Massacre.—If my humble performance should reach another edition I shall publicly atone for my error.—I have the honor to be, sir, most respectfully yr. ob. serv.
				
					Wm: Sullivan.
				
				
			